FILED
                                                                                            Sep 20, 2018
                                                                                            01:25 PM(CT)
                                                                                            TENNESSEE
                                                                                       WORKERS' COMPENSATION
                                                                                          APPEALS BOARD

             TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                WORKERS’ COMPENSATION APPEALS BOARD

Willie Jefferson                                   ) Docket No. 2017-08-0964
                                                   )
v.                                                 ) State File No. 74073-2017
                                                   )
Solae, LLC, et al.                                 )
                                                   )
                                                   )
Appeal from the Court of Workers’                  )
Compensation Claims                                )
Amber E. Luttrell, Judge                           )

                   Affirmed and Remanded—Filed September 20, 2018

The employee alleged suffering from an occupational illness resulting in end-stage renal
failure that he developed while performing his job duties cleaning and packaging protein
powder in his employer’s plant. Following an expedited hearing, the trial court found the
employee failed to present medical evidence that his renal failure was causally related to
his employment and denied benefits. The employee has appealed. We affirm the trial
court’s decision, deem the appeal frivolous but exercise our discretion not to award
attorneys’ fees and expenses, and remand the case.

Presiding Judge Marshall L. Davidson, III, delivered the opinion of the Appeals Board in
which Judge David F. Hensley and Judge Timothy W. Conner joined.

Willie Jefferson, Memphis, Tennessee, employee-appellant, pro se

Stephen P. Miller and Matthew R. Macaw, Memphis, Tennessee, for the employer-
appellee, Solae, LLC

                                     Memorandum Opinion1

       Willie Jefferson (“Employee”) worked for Solae, LLC (“Employer”), performing
various jobs related to the manufacturing of protein powder.2 During the course of


1
 “The Appeals Board may, in an effort to secure a just and speedy determination of matters on appeal and
with the concurrence of all judges, decide an appeal by an abbreviated order or by memorandum opinion,
whichever the Appeals Board deems appropriate, in cases that are not legally and/or factually novel or
complex.” Appeals Bd. Prac. & Proc. § 1.3.

                                                   1
Employee’s employment, it was discovered in 2003 that he had elevated levels of protein
in his blood. He reportedly notified his supervisor of his condition and the fact that he
believed it was a result of his employment, but he was not provided a panel of physicians
at that time. Employee retired in 2016, and he now undergoes dialysis to address his
kidney disease.

        Employee filed a petition seeking workers’ compensation benefits for his renal
disease, apparently on the theory that years of exposure to protein powder resulted in his
illness. Employer submitted an “Attending Physician Statement” completed by Dr. Geeta
Gyamlani, Employee’s physician, indicating his condition was not due to his
employment. Other medical records admitted into evidence indicate the cause of
Employee’s kidney disease was unknown. Employee maintained his employment was
the cause of his renal failure, although he acknowledged the medical records do not
support that position. He submitted no medical documentation to contradict the medical
records provided by Employer.

        The trial court found Employee presented insufficient evidence that he suffered
from an occupational illness or disease and denied his request for benefits. According to
the trial court, “the entirety of the medical proof was contrary to his position.” Employee
appealed, stating as the basis for his appeal that “[t]he case was not ruled in employee
[sic] favor. This case needs to be reviewed by the appeals board.” However, Employee
did not submit a brief on appeal identifying any alleged errors made by the trial court or
providing any argument to support his position on appeal.3 Moreover, he did not file a
transcript or a statement of the evidence.

        In the absence of a record of the testimony presented at the expedited hearing, “the
totality of the evidence introduced in the trial court is unknown, and we decline to
speculate as to the nature and extent of the proof presented to the trial court.” Meier v.
Lowe’s Home Centers, Inc., No. 2015-02-0179, 2016 TN Wrk. Comp. App. Bd. LEXIS
30, at *3 (Tenn. Workers’ Comp. App. Bd. July 27, 2016). Thus, consistent with
established Tennessee law, we presume that the trial court’s decision was supported by
sufficient evidence. See Leek v. Powell, 884 S.W.2d 118, 121 (Tenn. Ct. App. 1994) (“In
the absence of a transcript or a statement of the evidence, we must conclusively presume


2
  Neither party has submitted a transcript or a statement of the evidence. Thus, we have gleaned the facts
from the trial court’s order and the record on appeal.
3
 Employer also did not submit a brief on appeal. On September 4, 2018, after the briefing period had
expired and after we had received the record on appeal, Employer filed a “Motion to Affirm Trial Court’s
Expedited Hearing Order Denying Requested Benefits.” We presume Employer intended its motion to
serve the function of a brief. However, the motion was filed well after the time for filing a brief had
expired and was not accompanied by a request that we accept a late-filed brief. Accordingly, we have not
considered Employer’s motion or the arguments made therein.

                                                    2
that every fact admissible under the pleadings was found or should have been found
favorably to the appellee.”).

       Furthermore, Employee’s failure to file a brief significantly hampers appellate
review. Employee has not raised any issues on appeal for our review or described any
errors allegedly made by the trial court in its determination of the case. As stated by the
Tennessee Supreme Court, “[i]t is not the role of the courts, trial or appellate, to research
or construct a litigant’s case or arguments for him or her.” Sneed v. Bd. of Prof’l
Responsibility of the Sup. Ct. of Tenn., 301 S.W.3d 603, 615 (Tenn. 2010). Indeed, were
we to search the record for possible errors and raise issues and arguments for Employee,
we would be acting as his counsel, which the law clearly prohibits.

       Finally, we deem this appeal to be frivolous. A frivolous appeal is one that is
devoid of merit or brought solely for delay. Yarbrough v. Protective Servs. Co., Inc., No.
2015-08-0574, 2016 TN Wrk. Comp. App. Bd. LEXIS 3, at *11 (Tenn. Workers’ Comp.
App. Bd. Jan. 25, 2016). Stated another way, “[a] frivolous appeal is one that . . . had no
reasonable chance of succeeding.” Adkins v. Studsvik, Inc., No. E2014-00444-SC-R3-
WC, 2015 Tenn. LEXIS 588, at *30 (Tenn. Workers’ Comp. Panel July 21, 2015).
Employee’s failure to identify any issues for our review, provide a record of the
testimony presented to the trial court, or provide any argument as to how the trial court
erred results in this appeal having no reasonable chance of succeeding. However, we
exercise our discretion not to award attorneys’ fees or other expenses at this time. See
Tenn. Comp. R. & Regs. 0800-02-22-.04(6) (2018).

       The trial court’s decision is affirmed, and the case is remanded.




                                             3
                      TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                        WORKERS’ COMPENSATION APPEALS BOARD

Willie Jefferson                                              )     Docket No. 2017-08-0964
                                                              )
v.                                                            )     State File No. 74073-2017
                                                              )
Solae, LLC, et al.                                            )
                                                              )
                                                              )
Appeal from the Court of Workers’                             )
Compensation Claims                                           )
Amber E. Luttrell, Judge                                      )

                                       CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Appeals Board’s decision in the
referenced case was sent to the following recipients by the following methods of service
on this the 20th day of September, 2018.

 Name                              Certified   First Class   Via   Fax      Via     Sent to:
                                   Mail        Mail          Fax   Number   Email

 Willie Jefferson                      X                                            4116 Marty Street
                                                                                    Memphis, TN 38109
 Stephen Miller                                                              X      smiller@mckuhn.com
 Timothy Kellum                                                              X      timothy.kellum@tn.gov
 Amber E. Luttrell, Judge                                                    X      Via Electronic Mail
 Kenneth M. Switzer, Chief Judge                                             X      Via Electronic Mail
 Penny Shrum, Clerk, Court of                                                X       Penny.Patterson-Shrum@tn.gov
 Workers’ Compensation Claims




Jeanette Baird
Deputy Clerk, Workers’ Compensation Appeals Board
220 French Landing Dr., Ste. 1-B
Nashville, TN 37243
Telephone: 615-253-0064
Electronic Mail: WCAppeals.Clerk@tn.gov